DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	Claims 1-126 have been cancelled.  Claims 127-130 have been cancelled.
           Claims 127-148 are pending and under examination.

2.  	The objection to claims 128-130 is withdrawn in response to the amendment filed on 9/30/2022.
	Upon further considerations, the obviousness-type rejections set forth in the non-final Office action of are withdrawn in favor of 3/30/2022 are withdrawn in favor of new rejections using secondary references providing a better motivation to arrive at the claimed invention.

Maintained Rejections
Double Patenting
3.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 127-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,507,183, in view of Yoshizawa et al. (Nucleic Acids Research, 1994, 22: 2217-2221).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets encompass the same nanoparticles comprising an mRNA, a cationic lipid, DOPE, DMG-PEG2000, and cholesterol.  The specific species of enzyme recited in the patent claims anticipates the genus recited in the instant claims.  Although the patent claims do not recite a method, one of skill in the art would have reasonably concluded that the composition recited in the patent claims could be used for the delivery of mRNA and thus, modifying the patent claims by further claiming the method for the delivery of the mRNA would have been obvious to one of skill in the art.  One of skill in the art would have also found obvious to use intravenous administration because this administration route was routinely used in the prior art.  By using intravenous administration, one of skill in the art would have reasonably expected expression at distal sites such as hepatocytes.  The patent specification discloses that the mRNA encodes an enzyme such as a urea cycle enzyme and that the composition is suitable to target hepatocytes (see column 7, lines 3-23; column 8, lines 19-28).  The patent specification defines that the mRNA comprises 5’ and 3’ UTRs, a 5’ Cap1, a polyA tail, and pseudouridines; that the nanoparticles comprise 40 mol% cationic lipid, 5-90 mol% DOPE, and 0.5-20 mol % DMG-PEG2000; and that the nanoparticles have a size of less than 100 nm (see column 7, line 65 through column 8, line 3; column 8, line 50 through column 9, line 9; column 13, lines 30-35; column 22, lines 31-36; column 23, lines 1-3; column 30, lines 31-35).  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the patent claims and the instant claims are obvious variants.

5.	Claims 127-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,143,758, in view of Yoshizawa et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for mRNA delivery for treating a disorder, where the mRNA encodes the enzyme which is abnormally expressed in the disorder.  The specific enzymes recited in the patent claims anticipates the genus recited in the instant claims.  The patent specification defines that DOPE could be present at a concentration of 5-90 mol% (see column 16, lines 36-59).  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the patent claims and the instant claims are obvious variants.

6.	Claims 127-145 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 9-14 of U.S. Patent No. 9,061,021, in view of each Heyes et al. (U.S. Patent No. 7,803,397), Okumura et al. (J Gene Med, online 19 June 2008, 10: 910-917) (both references are of record in the parent application 16/286,423), and Yoshizawa et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for the delivery of an enzyme-encoding mRNA encapsulated into liposomes to a target cell such as a hepatocyte.  The specific enzymes recited in the patent claims anticipate the genus recited in the instant claims.  The instant specification defines that the 5’ UTR comprises SEQ ID NO: 2 and the 3’ UTR comprises SEQ IDS NO: 3 (see p. 3, lines 15-26; p. 7, lines 18-20).  A comparison between the instant SEQ ID NO: 2 and SEQ ID NO: 1 recited in the patent claims revealed that they are identical.  Although the patent claims do not recite intravenous administration, one of skill in the art would have found obvious to use intravenous administration because this administration route was routinely used in the prior art.  The patent claims do not recite the specific liposome recited in the instant claims.  Heyes et al. teach stabilized plasmid-lipid particles (SPLPs) comprising a cationic lipid, a non-cationic lipid (DOPE or DSPC), a PEG-lipid, and cholesterol and having a diameter of 50-150 nm; SPLPs exhibit extended circulation time; Heyes et al. teach that SPLPs could comprise 15 mol% of cationic lipid, 20 mol% DSPC, 10 mol% PEG2000-lipid (such as PEG-DMG) (see Abstract; column 2, lines 20-26 and 60-66; column 7, lines 24-50; column 12 lines 30-55; column 13; column 21, lines 27-29; column 44, lines 9-13 and 30-32; column 49, lines 23-31; column 50, lines 10-15).  While Heyes et al. do not specifically teach mRNA delivery by SPLPs, Okumura et al. teach that the same lipids could be used to deliver both DNA and mRNA (see p. 911, column 2; p. 913, column 1, second full paragraph and Fig.1).  Thus, modifying the patent claims by using SPLPs as the delivery vehicle would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in superior mRNA delivery.  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the patent claims and the instant claims are obvious variants.

7.	Claims 127-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,238,754, in view of Yoshizawa et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for mRNA delivery.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DOPE, 0.5-20 mol% DMG-PEG2000, and cholesterol, that the target cells are hepatocytes, and that the mRNA encodes an enzyme for treating a disease associated with the enzyme deficiency (see Abstract; column 3, lines 10-25; columns 17-18; column 20, lines 57-67).  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the patent claims and the instant claims are obvious variants.

8.	Claims 127-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,413,618, in view of Yoshizawa et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for mRNA delivery.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DOPE, 0.5-20 mol% DMG-PEG2000, and cholesterol, that the target cells are hepatocytes and that the mRNA encodes an enzyme for treating a disease associated with the enzyme deficiency (see Abstract; column 3, lines 10-20; columns 17-18; column 20, lines 45-55).  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the patent claims and the instant claims are obvious variants.

9.	Claims 127-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,350,303, in view of Yoshizawa et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for mRNA delivery.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DOPE, 0.5-20 mol% DMG-PEG2000, and cholesterol, that the target cells are hepatocytes, and that the mRNA encodes an enzyme for treating a disease associated with the enzyme deficiency (see Abstract; column 3, lines 10-20; columns 17-18; column 20, lines 47-57).  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the patent claims and the instant claims are obvious variants.

10.	Claims 127-148 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,185,595, in view of Yoshizawa et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for mRNA delivery.  The patent specification defines that the lipid nanoparticle comprises 20-70 mol% of a cationic lipid, 5-90 mol% DOPE, 0.5-20 mol% DMG-PEG2000 and cholesterol and that the mRNA encodes an enzyme for treating a disease associated with the enzyme deficiency (see Abstract; column 3, lines 35-50; column 4, lines 44-45; column 17 through column 19, line 3; column 20, lines 50-56).  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the patent claims and the instant claims are obvious variants.

11.	Claims 127-145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 127, 129-143, 146-151 of copending Application No. 16/286,423 (reference application), in view of Yoshizawa et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method for mRNA delivery.  The specific enzymes recited in the application claims anticipate the genus recited in the instant claims.  The application specification discloses that DSPC could be present at 33 mol% (see p. 25).  With respect to the instant claims 146-148, Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to further modify patent claims by adding a stabilizing oligonucleotide to achieve the predictable result of enhancing mRNA expression in the target cells.  Thus, the application claims and the instant claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

12.	For the reasons set forth above, the instant claims are rejected over claims 41-64 of the copending Application No. 17/509,674; over claims 41-53 copending Application No. 17/556,573; over claims 41-61 of  copending Application No. 17/556,974; over claims 41-62 of copending Application No. 17/556,978; over claims 41-65 of copending Application No. 17/558,310; over claims 127-137 of copending Application No. 17/560,195; and over claims 127-144 of copending Application No. 17/558,555. 

New Rejections
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

14.	Claims 127-136 and 139-145 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. (WO 07/024708), in view of each Ye et al. (J. Biol. Chem., 1996, 271, 7: 3639-3646), Zimmermann et al. (Nature, 2006, 441: 111-114), and Stein et al. (J. Bioenerg. Biomembranes, July 2008, 40: 157-162)
Kariko et al. teach a method for the delivery of mRNA to a subject in need of therapy, the method comprising administering to the subject a lipoplex of lipofectin and an mRNA; the mRNA could be modified to comprise pseudouridines; administration could be intravenous (claims 127, 131-134, 139, 140) (see [0010]; [0021]; [0027]; [0039]; [0052]; [0072]; [0094]-[0096]; [0099]-[0100]; [0161]; [0219]; [0237]).  Kariko et al. teach that the mRNA comprises a 5’ untranslated region, a 5’ cap structure, and a poly A tail of about 200 nucleotides or 5’ and 3’untranslated regions for enhanced stability and translation efficiency (see [0033]; [00231]-[00232]; [00238]; [00251]-[00253]; [00257]).  Thus, combining all of these modifications would have been obvious to one of skill in the art to achieve the predictable result of obtaining mRNAs exhibiting enhanced stability and translation efficiency (claims 141-143). 
 Kariko et al. teach that the mRNA could encode an enzyme such as OTC (see [0103]; claim 127).  While OTC is disclosed as one of the species of a very large Markush group and Kariko et al. do not provide a motivation to specifically select OTC,  Ye et al. teach that OTC deficiency leads to liver metabolic disorder; Ye et al. teach treating OTC deficiency via liver-directed gene therapy with a nucleic acid encoding OTC (see Abstract; p. 3639, paragraph bridging columns 1 and 2; p. 3640, column 1, first full paragraph and column 2, third paragraph).  Thus, one of skill in the art would have found obvious to use an OTC-encoding mRNA to achieve the predictable result of obtaining a composition suitable to treat OTC deficiency.  
Doing would have resulted in a composition comprising an OTC-encoding mRNA encapsulated into lipofectin liposomes and not into the liposomes recited in claims 127, 135, 131, and 132.  However, Ye et al. teach liver-directed gene therapy and Kariko et al. teach that lipofectin mediates little expression in the liver (see [0238]; Fig. 12B).  Zimmermann et al. teach that 77-83 nm SNALPs consisting of PEG-DMA, DLinDMA, DSPC, and cholesterol in a molar ratio of 2:40:10:48 are suitable to deliver nucleic acids to the liver upon intravenous administration (see Abstract; p. 111, Fig. 1; paragraph bridging p. 111 and 112; p. 112; p. 113, column 2; Supplementary Information, p. 2, last paragraph).  While Zimmermann et al. teach siRNA and not mRNA, the prior art teaches that lipofectin could be used to deliver both mRNA and siRNA (see Kariko et al. above; see Stein et al., paragraph bridging p. 157 and 158).  Based on these teachings, one of skill in the art would have reasonably concluded that the SNALPs taught by Zimmermann et al. could be used to also deliver mRNAs.  One of skill in the art would have found obvious to modify Kariko et al. and Ye et al. by replacing lipofectin with the SNALPs taught by Zimmermann et al. and further deliver the resulting composition to an OTC-deficient subject with the reasonable expectation that doing so would result in superior mRNA delivery to the hepatocytes and efficient treatment of OTC deficiency in the subject.
Thus, the claimed invention was prima facie obvious at the time it was made.  

15.	Claims 127-145 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. taken with each Ye et al., Zimmermann et al., and Stein et al., in further view of Madden et al. (WO 09/088891).
The teachings of Kariko et al., Ye et al., Zimmermann et al., and Stein et al. are applied as above for claims 127-136 and 139-145.  Kariko et al., Ye et al., Zimmermann et al., and Stein et al. do not teach DOPE or PEG2000-DMG (claims 137 and 138).  Madden et al. teach that SNALPs for liver delivery could be also obtained by using DOPE and PEG2000-DMG instead of DSPC and PEG-DMA (see p. 5; p. 7, first paragraph; p. 25, first paragraph; p. 29; p. 79; p. 84-85).  Modifying the teachings of Kariko et al., Ye et al., Zimmermann et al., and Stein et al. by replacing DSPC and PEG-DMA with DOPE and PEG2000-DMG would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable to treat OTC deficiency.
Thus, the claimed invention was prima facie obvious at the time it was made.  

16.	Claims 127-136 and 139-148 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kariko et al. taken with each Ye et al., Zimmermann et al., and Stein et al., in further view of Yoshizawa et al. (Nucleic Acids Research, 1994, 22: 2217-2221).
The teachings of Kariko et al., Ye et al., Zimmermann et al., and Stein et al. are applied as above for claims 127-136 and 139-145.  Kariko et al., Ye et al., Zimmermann et al., and Stein et al. do not teach an additional non-coding RNA (claims 146-148).  Yoshizawa et al. teach protecting mRNA from degradation by nucleases via hybridizing a stabilizing oligonucleotide at the mRNA 3’ end (see Abstract; p. 2219, Fig. 2).  One of skill in the art would have found obvious to modify the teachings of Kariko et al., Ye et al., Zimmermann et al., and Stein et al. by further adding a stabilizing oligonucleotide to achieve the predictable result of enhancing OTC expression in the target cells.
Thus, the claimed invention was prima facie obvious at the time it was made.  

Response to Arguments
17.	Double patenting
	The applicant argues that a prima facie case of obviousness was not established because the examiner failed to provide a rationale as to how one of skill in the art would combine the elements in the way the claimed new invention does.
This is not found persuasive because the rejections clearly provide the rationale.  With respect to the argument related to Yoshizawa, one of skill in the art would have reasonably concluded that stabilization via hybridizing an oligonucleotide would apply to any mRNA, both in vivo and in vitro.  There is no evidence to the contrary of record.

	For the reasons above, the argument related to domination is not found persuasive.  It is also noted that MPEP 804 II states that the presence of domination does not preclude a double patenting rejection.

Obviousness
	The arguments are answered to the extent that they pertain to the new rejections.

The argument that none of the references teaches mRNA encapsulated within a 4-component liposome is not found persuasive because none of the references has to teach every claim limitation.

The applicant argues that Kariko failed to show any detectable protein expression in liver. 
While this is true, the rejection is based on using Zimmermann’s SNALPs and not the liposomes taught by Kariko.

The argument of unexpected results is not found persuasive because Zimmermann teaches liver expression.  The data in Fig. 2 does not provide evidence that the claimed liposomes are superior to Zimmermann’s liposomes with respect to liver expression.  Fig. 2 shows expression in the livers of three mice at 4 after the administration of the same ICE:DOPE:DMG-PEG2000 liposomal preparation (see Example 7); compared to the untreated control, only one mouse exhibits high expression in the liver.  From the remaining two, one does not exhibit expression in the liver, while the other one only exhibits a moderate expression.  Thus, Fig. 2 does not provide evidence for robust liver expression.
	Furthermore, the argument of unexpected results is not commensurate in scope with the claims.  The claims are drawn to a genus of cationic lipids and the specification does not provide any evidence that the data could be extrapolated to just any cationic lipid.  For example, lipofectin comprises DOTMA, which is encompassed by the claims.  As evidenced by Kariko, lipofectin does not mediate liver expression.  

18.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633